                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               NORTHERN DIVISION

RAMAR I. HAWKINS, Individually,
and on behalf of himself and other similarly
situated current and former employees,

       Plaintiff,
v.                                                            NO.
GARNEY COMPANIES, INC.,                                       FLSA Opt-in Collective Action
a Missouri Corporation, and                                   JURY DEMANDED
GARNEY HOLDING COMPANY,
a Missouri Corporation,
       Defendants.


            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT


       Named Plaintiff, Ramar I. Hawkins (“Plaintiff”), individually, and on behalf of himself

and all other similarly situated hourly-paid non-exempt construction workers as a class, brings this

Fair Labor Standards Act (“FLSA”) collective action against Garney Companies, Inc. and Garney

Holding Company (“Defendants”) and states as follows:

                                    I.     INTRODUCTION

1.     This lawsuit is brought against Defendants as a collective action under the FLSA, 29 U.S.C.

       § 201, et seq., to recover unpaid overtime compensation and other damages owed to

       Plaintiff and other similarly situated hourly-paid construction workers as defined herein.

2.      Defendant violated the FLSA by failing to pay Plaintiff and those similarly situated for

       all hours worked over forty (40) per week within weekly pay periods at one and one-half

       their regular hourly rate of pay, as required by the FLSA.

3.      Plaintiff brings this action as a collective action pursuant to 29 U.S.C. § 216(b).


                                                 1

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 1 of 13 PageID #: 1
                                            II.   PARTIES

4.    Defendant, Garney Companies, Inc., is a Missouri corporation with its principal address

      located at 1333 NW Vivion Road, Kansas City, Missouri 64118-4554.

5.    Defendant, Garney Holding Company, is a Missouri corporation with its principal address

      located at 1333 NW Vivion Road, Kansas City, Missouri 64118-4554. Garney Holding

      Company is the parent corporation of Garney Companies, Inc.

6.    Plaintiff has been employed by Defendants as an hourly-paid construction worker (pipe

      layer/operator) within this district at all times material to this collective action. Plaintiff

      Hawkins’ “Consent to Join” form is attached as Exhibit A.

                             III.         JURISDICTION AND VENUE

7.    This Court has jurisdiction over this lawsuit because the suit arises under 29 U.S.C. § 201

      et seq.

8.    Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because Defendants conducted

      business in this district and Plaintiff was employed by and performed work for Defendants

      in this district during all times material to this action.

                                    IV.     CLASS DESCRIPTION

9.    Plaintiff brings this action on behalf of himself and the following similarly situated persons

      as a class:

                All current and former hourly-paid, non-exempt construction workers of
                Defendants working in the United States during the applicable limitation’s
                period (i.e. two (2) years for FLSA violations and three (3) years for willful
                FLSA violations) up to and including the date of final judgment in this
                matter, including the Named Plaintiff and those who elect to opt-in to this
                action pursuant to the FLSA, 29 U.S.C. § 216(b). (Collectively, “the
                class”).




                                                  2

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 2 of 13 PageID #: 2
                                      V.     COVERAGE

10.   At all times hereinafter mentioned, Defendants have been an “employer” within the

      meaning of 29 U.S.C. § 203(d).

11.   Defendants have been an enterprise within the meaning of Section 3(r) of the FLSA, 29

      U.S.C. § 203(r) at all times mentioned hereinafter.

12.   At all times hereinafter mentioned, Defendants have been an enterprise engaged in

      commerce or in the production of goods for commerce within the meaning of Section

      3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), because Defendants have had employees

      engaged in commerce or in the production of goods for commerce, or employees handling,

      selling, or otherwise working on goods or materials that have been moved in or produced

      for commerce by any person and in that said enterprise has had an annual gross volume of

      sales made or business done of not less than $500,000 (exclusive of excise taxes at the

      retail level which are separately stated).

13.   Plaintiff and similarly situated hourly-paid construction workers, as employees of

      Defendants, were engaged in commerce during all times material to this collective action.

14.   At all times material to this action, Defendants have been the “employer” of Plaintiff and

      those similarly situated, as that term is defined by §203(d) of the FLSA.

15.   Plaintiff and similarly situated hourly-paid construction workers have been “employees”

      of Defendants as that term is defined in the FLSA and individual employees engaged in

      commerce or in the production of goods for commerce, as required by 29 U.S.C. §§ 206–

      207 at all relevant times.

                             VI.     FACTUAL ALLEGATIONS

16.   Defendants are a national leader in water and wastewater construction with projects



                                                   3

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 3 of 13 PageID #: 3
      throughout the United States, including one such project in Knox County, Tennessee at

      which location Plaintiff Hawkins was employed at and worked for Defendants during all

      times material to this action.

17.   Plaintiff was employed by Defendants both as a “pipe layer” and a “operator.”

18.   Defendants established and administered the pay practices of Plaintiff and similarly

      situated hourly-paid construction workers during the three (3) years preceding the filing of

      this collective action.

19.   Plaintiff and other similarly situated hourly-paid construction workers routinely worked

      and performed construction work for Defendants in excess of forty (40) hours per week

      within weekly pay periods during the three (3) years preceding the filing of this collective

      action complaint.

20.   Defendants have had a common plan, policy and practice of deducting a thirty (30) minute

      meal period during each work shift of Plaintiff and other similarly situated hourly-paid

      construction workers, irrespective of whether they performed job duties during such unpaid

      thirty (30) minute meal periods.

21.    Given the job duties and responsibilities of being required to perform construction work

      during all scheduled hours of work, including the unpaid thirty (30) minute meal period

      per shift, Plaintiff and those similarly situated were not compensated at the applicable

      FLSA overtime compensation rates of pay by Defendants for such unpaid meal periods

      worked when performing job duties and/or not fully relieved of job duties within weekly

      pay periods at the applicable FLSA overtime rates of pay during all times material.

22.   Plaintiff and similarly situated hourly-paid construction workers performed work during

      such thirty (30) minute unpaid meal periods and/or were not fully relieved of their job



                                               4

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 4 of 13 PageID #: 4
      duties during such thirty (30) minute unpaid meal periods within weekly pay periods

      during all times material, without being compensated at the applicable FLSA overtime

      rates of pay for such unpaid thirty (30) minute meal periods.

23.   The unpaid “edited-out/deducted” meal period claims of Plaintiff and similarly situated

      hourly-paid construction employees are unified through a common theory of Defendants’

      FLSA violations.

24.   Defendants were aware they were not compensating Plaintiff and those similarly situated

      at the applicable FLSA overtime rates of pay for such unpaid meal break times within

      relevant weekly pay periods at all times material.

25.   Defendants also had a common plan, policy and practice or requiring, inducing, expecting,

      encouraging and/or, suffering and permitting, Plaintiff and similarly situated hourly-paid

      construction workers to perform construction-related work that was an integral and

      indispensable part of their job duties before the beginning time of their scheduled shifts

      without compensating them for such “off-the-clock” work at the applicable FLSA

      overtime rates of pay during all times material to this collective action.

26.   Plaintiff and similarly situated hourly-paid construction workers did perform such

      construction work that was an integral and indispensable part of their job duties prior to

      the beginning of their scheduled shifts within weekly pay periods during all times material

      without being compensated for such “off-the-clock” work time at the applicable FLSA

      overtime rates of pay.

27.   Such pre-shift “off-the-clock” work time consisted of such job functions, inter alia, as:

      (a) Checking work schedules and job instructions for the particular work day;

      (b) Inspecting the specific work site related to the scheduled job assigned for the particular



                                                5

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 5 of 13 PageID #: 5
          work day;

      (c) Checking work tools to be used in the assigned job for the particular work day;

      (d) Checking water pumps and other related equipment and supplies required for the

          assigned job for the particular day; and/or

      (e) Checking radios and other essential communication devices necessary to carry out the

          assigned job functions for the particular day.

28.   Such pre-shift “off-the-clock” work constituted more than a de minimis amount of work

      time as it often took more than fifteen (15) minutes per shift.

29.   On information and belief, Defendants had an inequitable and unlawful compensation

      policy where Plaintiff and similarly situated hourly-paid construction employees were not

      paid from the time between when they began actually working until the scheduled “start

      time” of their shifts.

30.   Likewise, they were not paid for time spent working after the scheduled “end time” of their

      scheduled shifts.

31.   Plaintiff and similarly situated hourly-paid construction workers were subjected to

      Defendants’ aforementioned unlawful compensation policies and were not compensated at

      the applicable FLSA overtime compensation rates of pay within weekly pay periods during

      all times material for this “pre” and “post” shift work time.

32.   The aforementioned unpaid wage claims of Plaintiff and similarly situated hourly-paid

      construction workers are unified through common theories of Defendants’ FLSA statutory

      violations.

33.   Defendants’ common plan, policy and practice of not compensating Plaintiff and class

      members for all their compensable overtime hours at the applicable FLSA overtime rates



                                                6

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 6 of 13 PageID #: 6
      of pay violated the provisions of the FLSA, 29 U.S.C. § 207(a)(1).

34.   Defendants’ failure to compensate Plaintiff and those similarly situated for such unpaid

      thirty (30) minute meal periods when they performed job duties and/or were not fully

      relieved of their job duties, as well as their failure to compensate them for their actual work

      time was willful with reckless disregard to the FLSA overtime compensation requirements

      and without a good faith basis.

35.   As a result of Defendants’ lack of good faith and willful failure to pay Plaintiff and those

      similarly situated in compliance with the requirements of the FLSA, Plaintiff and class

      members have suffered lost wages in terms of lost overtime compensation as well as other

      damages.

                      VII. FLSA COLLECTIVE ACTION ALLEGATIONS

36.   Plaintiff brings this case as a collective action on behalf of himself and class members

      pursuant to 29 U.S.C. § 216(b) to recover from Defendants unpaid overtime compensation,

      liquidated damages, statutory penalties, attorneys’ fees and costs, and other related

      damages.

37.   Plaintiff and class members are “similarly situated” as the term is defined in 29 U.S.C.

      §216(b) because, inter alia, Defendants employed a common pay scheme that resulted in

      a failure to pay Plaintiff and class members for all hours worked over forty (40) at one and

      one-half times their regular hourly rates of pay, as required by the FLSA.

38.   This action is properly maintained as a collective action because Plaintiff is similarly

      situated to the members of the collective class and similarly subjected to Defendants’

      aforementioned unlawful time keeping and compensation plans, policies and practices.

39.   Plaintiff and class members are similarly situated because their aforementioned unpaid



                                                7

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 7 of 13 PageID #: 7
      meal period wage claims are unified through a common theory of Defendants’ FLSA

      violations.

40.   Plaintiff and class members are similarly situated because their aforementioned unpaid

      wage claims are unified through a common theory of Defendants’ FLSA violations.

41.   The collective action mechanism is superior to other available methods for a fair and

      efficient adjudication of this controversy. Defendants have acted or refused to act on

      grounds generally applicable to class members. The prosecution of separate actions could

      create a risk of inconsistent and varying adjudications, place a substantial and unnecessary

      burden on the courts and/or substantially impair the ability of class members to protect

      their interests.

42.   Plaintiff will fairly and adequately protect the interests of the class as his interests are in

      complete alignment with those of class members, i.e. to pursue their aforementioned unpaid

      overtime compensation claims.

43.   Counsel for Plaintiff will adequately protect his interests as well as the interests of all

      putative class members.

44.   Defendants knew Plaintiff and class members performed compensable work and, were not

      fully relieved of their job duties during unpaid thirty (30) minute meal breaks that resulted

      in excess of forty (40) hours per week within weekly pay periods and required overtime

      compensation to be paid as required by the FLSA. Nonetheless, Defendants operated under

      a common policy and practice to deprive Plaintiff and class members of such overtime

      compensation.

45.   Defendants knew Plaintiff and class members’ aforementioned work time was

      compensable. Nonetheless, Defendants operated under a common policy and practice to



                                                8

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 8 of 13 PageID #: 8
      deprive Plaintiff and class members of such overtime compensation.

46.   Defendants’ conduct and actions, as alleged herein, were willful with reckless disregard to

      the FLSA overtime requirements, which conduct caused significant damages to Plaintiff

      and the collective class.

47.   Defendants did not have a good faith basis for its failure to compensate Plaintiff and class

      members for all their compensable overtime hours at the FLSA applicable overtime rates

      of pay within weekly pay periods during all times material to this action.

48.   Therefore, Defendants are liable to Plaintiff and class members under the FLSA for failing

      to properly compensate them for their aforementioned unpaid overtime.

49.   Plaintiff requests this Court to authorize notice to the members of the collective class to

      inform them of the pendency of this action and their right to “opt-in” to this lawsuit

      pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid overtime compensation

      as well as liquidated damages under the FLSA, and the other relief requested herein.

50.   Plaintiff estimates there are several hundred putative members of the collective class. The

      precise number of collective class members can be easily ascertained by examining

      Defendants’ payroll, scheduling, timekeeping, personnel and other work-related records

      and documents.

51.   Given the composition and size of the class, members of the collective class may be

      informed of the pendency of this action directly via U.S. mail, e-mail and by posting notice

      in all of Defendants’ work sites with a ninety (90) day opt-in window.

52.   Plaintiff and class members’ unpaid overtime compensation claims may be determined

      partially by an examination of Defendants’ payroll, scheduling, time keeping, personnel

      and other such work-related records and documents.



                                               9

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 9 of 13 PageID #: 9
                                           COUNT I
                         (Violation of the Fair Labor Standards Act)

 53.   Plaintiff incorporates by reference all preceding paragraphs as fully as if written herein.

 54.   At all times material, Plaintiff and class members have been entitled to the rights,

       protections, and benefits provided under 29 U.S.C. § 201, et seq.

 55.   Defendants have been an “employer” engaged in interstate commerce consistent with 29

       U.S.C. § 206(a) and 207(a). Plaintiff and class members also have engaged in interstate

       commerce during all times material to this action.

 56.   At all times material, Defendants were an “employer” of Plaintiff and each class members,

       as such term is defined by the FLSA.

 57.   Plaintiff and class members were “employees” of Defendants within the meaning of the

       FLSA’s overtime wage requirements.

 58.   Plaintiff and other class members have been similarly situated individuals within the

       meaning of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

 59.   As a result of Defendants’ aforementioned common plan, policy and practice of

       automatically withholding thirty (30) minutes of pay for “meal break” periods of Plaintiff

       and class members during which times they performed work and/or were not fully relieved

       of their job duties and, thereby failing to compensate them for such time at the applicable

       FLSA overtime compensation rates of pay, Defendants have violated the FLSA and are

       liable to them for such unpaid overtime compensation.

 60.   Likewise, as a result of Defendants’ aforementioned common plan, policy and practice of

       requiring, inducing, expecting, encouraging and/or, suffering and permitting, Plaintiff and

       class members to perform pre-shift work, without compensating them for such time at the

       applicable FLSA overtime compensation rates of pay, Defendants have violated the FLSA


                                                10

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 10 of 13 PageID #: 10
       and are liable to them for such unpaid “off-the-clock” overtime compensation.

 61.   Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at

       least one and one-half (1.5) times the employee's regular rate of pay, for all hours worked

       in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315, compensation for

       hours worked in excess of forty (40) hours per week may not be considered paid to an

       employee unless that employee is compensated for all such overtime hours worked.

 62.   Through its actions, plans, policies and practices Defendants violated the FLSA by

       regularly and repeatedly failing to compensate Plaintiff and class members for all hours

       worked in excess of forty (40) per week at one and-one half times their regular hourly rates

       of pay within weekly pay periods during all times material to this Complaint, as required

       by the FLSA.

 63.   Defendants’ conduct and actions were willful with reckless disregard to clearly applicable

       FLSA provisions.

 64.   Defendants’ conduct and actions were not based on good faith.

 65.   The unpaid aforementioned unpaid overtime wage claims of Plaintiff and the class are

       unified through a common theory of Defendants’ FLSA violations.

 66.   As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and class

       members have suffered and will continue to suffer a loss of income and other damages.

 67.   Therefore, Defendants are liable to Plaintiff and other members of the class for actual

       damages, liquidated damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well

       as reasonable attorneys' fees, costs and expenses.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and class members request the Court to enter judgment in



                                                11

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 11 of 13 PageID #: 11
 their favor on this Complaint and

    a) Award Plaintiff and class members all unpaid overtime compensation against Defendants;

    b) Find and declare that Defendants’ violations of the FLSA were willful, and accordingly,

        the three (3) year statute of limitations under the FLSA applies to this action;

    c) Award Plaintiff and class members liquidated damages in accordance with the FLSA;

    d) Award prejudgment interest (to the extent that liquidated damages are not awarded);

    e) Award Plaintiff and the class members reasonable attorneys’ fees and all costs of this

        action, to be paid by Defendants, in accordance with the FLSA;

    f) Award post-judgment interest and court costs as allowed by law;

    g) Enter an Order designating this action as an opt-in collective action under the FLSA;

    h) Enter an Order directing the issuance of notice to putative class members pursuant to 29

        U.S.C. § 216(b) for the claims of the class;

    i) Allow Plaintiff to amend his Complaint, if necessary, as new facts are discovered;

    j) Provide additional general and equitable relief to which Plaintiff and class members may

        be entitled; and

    k) Provide further relief as the Court deems just and equitable.


                                 DEMAND FOR JURY TRIAL
    Plaintiff hereby demands a TRIAL BY JURY as to all issues.




                                                 12

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 12 of 13 PageID #: 12
 Dated: September 15, 2020.         Respectfully Submitted,

                                    s/Gordon E. Jackson
                                    Gordon E. Jackson (TN BPR #8323)
                                    J. Russ Bryant (TN BPR #33830)
                                    Robert E. Turner, IV (TN BPR #35364)
                                    JACKSON, SHIELDS, YEISER, HOLT
                                    OWEN & BRYANT
                                    Attorneys at Law
                                    262 German Oak Drive
                                    Memphis, Tennessee 38018
                                    Telephone: (901) 754-8001
                                    Facsimile: (901) 754-8524
                                    gjackson@jsyc.com
                                    rbryant@jsyc.com
                                    rturner@jsyc.com

                                    ATTORNEYS FOR PLAINTIFF
                                    AND FOR OTHERS SIMILARLY
                                    SITUATED




                                      13

Case 3:20-cv-00408-CLC-DCP Document 1 Filed 09/15/20 Page 13 of 13 PageID #: 13
